Case 3:14-cr-00175-WHA Document 956-45 Filed 12/31/18 Page 1 of 6




          EXHIBIT SS
   Case 3:14-cr-00175-WHA Document 956-45 Filed 12/31/18 Page 2 of 6



SUPPLEMENT TO POCKET INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On June 8, 2018, CAL FIRE issued a press release stating that CAL FIRE investigators
determined that the Pocket Fire was caused by the top of an oak tree breaking and coming
into contact with PG&E powerlines. CAL FIRE has not publicly released its
investigation report.

Supplemental Timeline Information:

The Pocket Factual Summary contained a timeline of PG&E’s actions at or impacting the
incident location identified by the CPUC in the period immediately preceding CAL
FIRE’s designated start time until service to the incident location was restored. The
following additional information is relevant to the Pocket Fire timeline.

   ·   October 9, 2:08 AM: Per PG&E records, a PG&E lineman called PG&E’s
       Distribution Control Center for assistance with Line Recloser 570 after patrolling
       the area and finding the recloser locked open.
   ·   October 9, 2017, 5:47 AM: Geyserville Fire was dispatched to River Road and
       Ridge Oaks Road, but the response was canceled by the Pocket Incident
       Commander while the dispatched units were still in route.
   ·   October 9, 2017, 8:16 AM: REDCOM dispatcher reported that someone was
       rescued from 22 Pocket Ranch Road.
   ·   October 9, 2017, 12:30 PM: Geyserville Fire reported that CAL FIRE’s Incident
       Management Team assumed command of a fire that is described as having begun
       at 21200 Pocket Ranch Road.
   ·   October 9, 2017 6:42 PM: Geyserville Fire was dispatched to Pocket Ranch
       Road, but the response was canceled while the dispatched units were still in route.
   ·   October 9, 2017, 7:49 PM: Geyserville Fire was dispatched to Coyote Ridge
       Road, but the response was canceled immediately.

Supplemental Information Regarding Prior Inspections:

The CPUC’s designated incident location is near the intersection of Ridge Ranch Road
and Ridge Oaks Road in Geyserville and includes a span of two 12kV conductors
between two utility poles (the “incident span”). Between December 2011 and October
2017, there were two inspections of the poles on the incident span, three electric
maintenance patrols at and near the incident location and eight inspections of the
vegetation at and near the incident location. PG&E’s understanding based upon its
records is that the California White Oak/Valley Oak tree near the intersection of Ridge
Ranch Road and Ridge Oaks Road (the “subject tree”) was identified for pruning during
two inspections and in each instance the pruning was completed less than two months
after the identification. At the time of the fire, there were no outstanding work orders for
   Case 3:14-cr-00175-WHA Document 956-45 Filed 12/31/18 Page 3 of 6



the subject tree. Below is a summary of vegetation management patrols and pole
inspections.

 Date             Event                                   Findings
 12/21/2011       UPT performed an intrusive pole         UPT intrusively inspected Pole
                  inspection.                             102037763, which is the northern
                                                          pole on the incident span, and Pole
                                                          101962684, which is the southern
                                                          pole on the incident span. PG&E’s
                                                          understanding based upon its
                                                          records is that no issues were
                                                          identified and the inspector noted
                                                          that the poles were in “fair”
                                                          condition and passed inspection.
 7/24/2012        PG&E performed an electric              PG&E performed a routine patrol of
                  maintenance overhead patrol.            all equipment at and near the
                                                          incident span. PG&E’s
                                                          understanding based upon its
                                                          records is that no equipment was
                                                          identified for work and no abnormal
                                                          conditions were identified.
 10/10/2012       Western ECI performed a vegetation      PG&E’s understanding based upon
                  management routine patrol.              its records is that the subject tree
                                                          was identified for accelerated
                                                          priority pruning.
 10/23/2012       PG&E issued a work request.             PG&E requested that Davey Tree
                                                          perform tree pruning on the subject
                                                          tree, which was identified for
                                                          pruning during the October 10, 2012
                                                          patrol.
 12/4/2012        Davey Tree completed tree pruning.      Davey Tree completed the tree
                                                          pruning on the subject tree, which
                                                          was identified for work during the
                                                          October 10, 2012 patrol.
 12/20/2013       Western ECI performed a vegetation      PG&E’s understanding based upon
                  management routine patrol.              its records is that no trees were
                                                          identified for work.
 8/11-14/2014     PG&E performed an electric              PG&E performed a routine
 8/22/2014        maintenance overhead inspection.        inspection of all equipment at and
                                                          near the incident span. Thirty-eight
                                                          pieces of equipment were identified
                                                          for work. PG&E’s understanding
                                                          based upon its records is that no
                                                          equipment on the incident span was
                                                          identified for work.


                                          2
 Case 3:14-cr-00175-WHA Document 956-45 Filed 12/31/18 Page 4 of 6



Date         Event                                  Findings
8/21/2014    PG&E performed a Catastrophic Event    PG&E’s understanding based upon
             Memorandum Account (“CEMA”)            its records is that the subject tree
             patrol.                                was not identified for work.
1/20/2015    Western ECI performed a vegetation     PG&E’s understanding based upon
             management routine patrol.             its records is that the subject tree
                                                    was identified for routine priority
                                                    pruning.
2/3/2015     PG&E issued a work request.            PG&E requested that Davey Tree
                                                    perform tree pruning on the subject
                                                    tree, which was identified for
                                                    pruning during the January 20, 2015
                                                    patrol.
3/5/2015     Davey Tree completed tree pruning.     Davey Tree completed the tree
                                                    pruning on the subject tree, which
                                                    was identified for pruning during the
                                                    January 20, 2015 patrol.
6/26/2015    PG&E performed a CEMA patrol.          PG&E’s understanding based upon
                                                    its records is that the subject tree
                                                    was not identified for work.
12/22/2015   Western ECI performed a vegetation     PG&E’s understanding based upon
             management routine patrol.             its records is that the subject tree
                                                    was not identified for work.
6/22/2016    PG&E performed a CEMA patrol.          PG&E’s understanding based upon
                                                    its records is that the subject tree
                                                    was not identified for work.
9/17/2016    PG&E perform an electric maintenance   PG&E performed a routine patrol of
9/19/2016    overhead patrol.                       all equipment at and near the
                                                    incident span. PG&E’s
                                                    understanding based upon its
                                                    records is that no equipment was
                                                    identified for work and no abnormal
                                                    conditions were identified.
3/13/2017    Western ECI performed a vegetation     PG&E’s understanding based upon
             management routine patrol.             its records is that the subject tree
                                                    was not identified for work.
5/18/2017    Osmose performed an intrusive pole     Osmose intrusively inspected Pole
             inspection.                            102037763, which is the northern
                                                    pole on the incident span, and Pole
                                                    101962684, which is the southern
                                                    pole on the incident span. PG&E’s
                                                    understanding based upon its
                                                    records is that no issues were
                                                    identified and the inspector noted
                                                    that the poles were in “fair”
                                                    condition and passed inspection.

                                    3
 Case 3:14-cr-00175-WHA Document 956-45 Filed 12/31/18 Page 5 of 6



Date         Event                            Findings
7/6/2017     PG&E performed a CEMA patrol.    PG&E’s understanding based upon
                                              its records is that the subject tree
                                              was not identified for work.




                                  4
    Case 3:14-cr-00175-WHA Document 956-45 Filed 12/31/18 Page 6 of 6



Source List:

Source                    Brief Description
CAL FIRE Press Release    CAL FIRE Press Release, “CAL FIRE Investigators Determine
                          Causes of 12 Wildfires in Mendocino, Humboldt, Butte, Sonoma,
                          Lake and Napa Counties”, June 8, 2018,
                          https://calfire.ca.gov/communications/downloads/
                          newsreleases/2018/2017_WildfireSiege_Cause.pdf
Geyserville Fire Report   10/9/2017 Geyserville Fire Report of response to a potential fire at
Incident 17-484           21200 Pocket Ranch Road.
Geyserville Fire Report   10/9/2017 Geyserville Fire Report of response to a
Incident 17-486           potential fire at River Road and Ridge Oaks Road.
Geyserville Fire Report   10/9/2017 Geyserville Fire Report of response to a potential fire at
Incident 17-488           Pocket Ranch Road
Geyserville Fire Report   10/9/2017 Geyserville Fire Report of response to a potential fire at
Incident 17-489           Coyote Ridge Road
PGE-NBF-TP-0000001431     10/9/2017 Call recording from REDCOM disptach
PGE-CPUC_00009158;        Electric Maintenance Patrol and Inspection Records
PGE-CPUC_00009336;
PGE-CPUC_00009339
PGE-CPUC_00009155;        Electric Maintenance Patrol/Inspection Daily Logs and
PGE-CPUC_00009230;        Notification Sheets
PGE-CPUC_00009196;
PGE-CPUC_00009241;
PGE-CPUC_00009163;
PGE-CPUC_00009272;
PGE-CPUC_00009237; PGE-
CPUC_00009341
PGE-CPUC_00006352;        Pole Inspection Records
PGE-CPUC_00006343
PGE-CPUC_00012634;        Vegetation Management CEMA Records
PGE-CPUC_00012635;
PGE-CPUC_00012636;
PGE-CPUC_00012637
PGE-CF_00009971           Vegetation Management Inspection Records
PGE-CF_00024972;          Vegetation Management Work Requests
PGE-CPUC_00010329




                                       5
